Emert, J.
Robert Treat, of Frankfort, died intestate and solvent, in 1859 leaving a widow and several children. His old-, est son, Webster Treat, the appellant, was appointed administrator December, 1859. He filed no inventory, and by arrangement with the widow and heirs, he was to make a division of the personal estate in specie, as soon as practicable (there being few if any debts), and was to receive one thousand dollars per year as compensation therefor. Such a division was made in December, 1860, though the formal quittances were not executed till February' 14, 1861.
The widow’s dower was in the meantime set out to her, the reversion remaining undivided. From time to time, Webster Treat sold parcels of the dower estate, including the reversion, *160as agent for the widow and heirs, they all signing the deeds. He received the proceeds of these sales.
After the issue of the letters of administration, the authority of the probate court was not invoked in the matter of this estate till July, 1881, when Webster Treat filed an administration account. ■ This account was allowed in the absence of contest at the July term, 1882, a large balance appearing to be due to the administrator. In May, 1884, some of the heirs, the widow having died, petitioned the probate court to open the account for corrections and new settlement. The probate court denying the petition, an appeal was taken to the Supreme Court of probate. At the April term, 1886, in Waldo county, the Supreme Court, upon this appeal, decreed — that the account should be opened ; that the administrator should be charged with a certain additional stated sum and interest; and that he should also be charged with the proceeds of the real estate sold by him for the heirs as above described, so far as he had not already accounted for them.
At the August term, 1886, of the probate court after this decree, the administrator filed a new and additional account, and thereupon the probate court passed upon the whole account. Four matters only seemed to have been seriously questioned.
1. The administrator charged for compensation as per arrangement up to time of division and settlement in February, 1861, alleging that he omitted to deduct it at the time, and had never received it. The probate court disallowed this charge.
2. The administrator charged one thousand dollars for services since the division. The probate court disallowed this charge, and allowed instead a commission of five per cent on sums received.
3. The administrator claimed as a creditor of the estate, three thousand two hundred dollars, and interest for an error in computation in the accounts between him and the intestate in the lifetime of the latter in March, 1854. The probate court disallowed this item. •
4. ‘ The court charged the administrator with the proceeds of the sales of four parcels of real estate out of the lands set out as *161dower. The controversy here was whether Webster had properly accounted for the proceeds. He claimed that he credited them all to the widow, by the direction of the heirs. They claimed, however, that he was to pay the income only to the widow during her life, and was to pay the principal to the heirs after her death.
Webster appealed from the decree of the probate court, settling the account as above, and the whole case and evidence •has been reported to the law court. Though numerous reasons of appeal were stated, the affirmance or reversal of the decree depends upon the determination of the four matters above stated;
It is evideut that the questions presented are almost entirely of fact. Mooted questions of law would be immaterial, if not presented by the facts finally found. The case was argued orally and the justices before separating, considered the evidence and the arguments carefully, and were unaminous in their conclusions upon all the questions. The case was'held however for a re-examination of the testimony and the briefs, which re-examination has been made and has not changed our conclusions.
Upon our finding of the facts, the only question of law raised that calls for notice, is whether an administrator can be charged in his administration account for the proceeds of real estate sold by him as agent for the heirs. But even this question is immaterial in this case. The Supreme Court of probate, upon proper proceedings in the matter of this very account, had already decreed, — that thisadministrator should so account in his administration account. He took no appeal, nor exceptions, and made no effort to procure a reversal or modification of the decree. That decree still stands and controls this case. The probate court properly followed it. Whether the sureties upon the administrators bond are bound by such a decree is a question to be raised by them.
It only remains to announce our conclusions upon the facts, which we state briefly, without giving our analysis of the evidence, which is seldom if ever advisable.
*1621. We think the administrator has received his agreed compensation for services up to February 14, 1861.
2. We find nothing in the case entitling himtb more than the commission of five per cent after February, 1861.
3. We think the error in computation in the accounts between Webster, (the administrator) and Robert Treat (the intestate) in March, 1854, was.undoubtedly adjusted.
4. We think the appellant had no authority from all the heirs to credit to the widow the principal of the proceeds of the real estate sold, and hence that such a credit to the widow did not discharge him, in this account.
It follows that the decree of the probate court must be affirmed.
It is suggested that one or more of the heirs have already received part or all of his share of such proceeds of real estate. If so, of course, such heir must credit the administrator with such sum and interest, in the distribution of the estate. It is also suggested that one or more of the heirs did direct the appellant to pay or credit to the widow the principal of the said proceeds, even if all did not. If so, such crediting in pursuance of his instructions may bind such heir, as a payment made to his order, and be reckoned with the interest as a payment to him, in the distribution. These are matters between the administrator and the individual heirs or distributees, not between him and the estate, and hence are not properly cognizable by us in this proceeding.

Decree affirmed with costs. Oase remitted to probate court.

Peters, C. J., Walton, Danforth, Libbev and Haskell, JJ., concurred.